DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 09/23/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
JP 4664103, was not provided, and 
DE 3604994 was not legible and did not provide an explanation of the relevance of the document.  
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
WO 2018/025667 Yasuhiro Maeda (‘Maeda hereafter), Filed 02/08/2018,  
U.S. 3,675,949 James A. Dawson (‘Dawson hereafter), Filed 05/18/1970, Fig 1, #26 split die
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 7 are currently being examined. 
No Claims have been withdrawn.
No Claims have been canceled.
No Claims are allowed or objected to for allowable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/025667 Yasuhiro Maeda (‘Maeda hereafter).

Regarding Claim 1, ‘Maeda discloses all the claim limitations including: A method for joining members for joining a first member being cylindrical and a second member being plate-shaped and having an opening (‘Maeda, “The member joining method according to the present invention comprises: preparing a steel component 10 having a hole 11, an aluminum pipe 20 having a strength different from that of the steel component 10 and having a hollow shape extending in an axis L direction, and a rubber 30 having an elongation of at least 300% and a Shore A of at least 40 degrees; inserting the aluminum pipe 20 in the hole 11 of the steel component 10; inserting the rubber 30 into the aluminum pipe 20; enlarging and deforming the aluminum pipe 20 by compressing the rubber 30 in the axis L direction and by expanding the rubber 30 radially outward with respect to the axis L; and joining the aluminum pipe 20 and the steel component 10 together.”), the method comprising: 
inserting the first member (‘Maeda, Figs 2B & 2C below, #20 (pipe)) into the opening (‘Maeda, Figs 2B & 2C below) of the second member (‘Maeda, Figs 2B & 2C below, #10 (steel component)); 
inserting an elastic body into the first member (‘Maeda, Figs 2B & 2C below, #30 (rubber)); 
guiding an outer diameter side of the first member with a pair of outer dies  on both sides of the second member (‘Maeda, Figs 2B & 2C below, #41 & #42 (indenter, seat/ upper and lower dies), above #41B, and below #42B (steel component) guides #20 to be placed within the opening of #10, allowing expansion on both sides of #10); and 
compressing an elastic body in the first member with a pair of inner dies (‘Maeda, Figs 2B & 2C below, shows compression of #20 by #41 & #42), 
wherein the inner dies compress the elastic body within a range in which the outer dies are positioned (‘Maeda, Figs 2B & 2C below,).

Regarding Claim 2, ‘Maeda discloses all the claim limitations including: wherein the inner dies are arranged one above the other and the elastic body is compressed by at least any one of the inner dies (‘Maeda, Figs 2B & 2C below, #41 & #42 (upper and lower dies), below #41B, and above #42B (steel component), #30 begins compression by inside dies #41a & #42a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 4, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/025667 Yasuhiro Maeda (‘Maeda hereafter),  and in view of U.S. 3,675,949 James A. Dawson (‘Dawson hereafter).  

Regarding Claim[s] 3, ’Maeda discloses all the claim limitations except is silent regarding: the outer die includes a plurality of split dies.		
		However, ‘Dawson teaches: Fig 1, #26 (split die), Col. 2, ln 60 - 64, “The opposite tube 16 may then have its end 14 positioned within the cylindrical surface 12 of the fitting 10 and a moving block 25 is positioned over the tube 16 such that the split die
26 carried thereby has its tapered throat 27 adjacent the opposite external end of the sleeve 11.”
		Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Maeda with a “split die” as taught by ‘Dawson in order to provide a method for easily removing the die about cylinder. 
‘Dawson provides the known technique of splitting the die into multiple pieces to a known method of applying a die to the outside of a tube that would yield predictable results.

	Regarding Claim[s] 4 ’Maeda and Dawson, discloses all the claim limitations except is silent regarding: the outer die is formed with a recessed portion in which an opening area gradually increases toward an end surface, and  the inner die does not protrude into the recessed portion.
		However, ‘Dawson teaches: Col. 2, ln 60 - 64, “The opposite tube 16 may then have its end 14 positioned within the cylindrical surface 12 of the fitting 10 and a moving block 25 is positioned over the tube 16 such that the split die 26 carried thereby has its tapered throat 27 adjacent the opposite external end of the sleeve 11.” And Col. 2, ln 73 – Col. 3, ln 3, “The resulting relative motion causes the tapered throat 27 of the die 26 to wipe along the outer surface of sleeve 11, transposing the contoured areas thereof inwardly so that what was a plain cylindrical inner surface 12 is made to conform to and have the configuration characteristics previously on the outer surface of the sleeve.”  Fig 1, #26 (split die), shows the tapered throat #27.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Maeda with an outer die with a recessed portion (tapered throat) as taught by ‘Dawson in order to provide configurations characteristics on the outer surface of the sleeve (‘Dawson, Col. 2, ln 73 – Col. 3, ln 3).

Regarding Claim[s] 5, ’Maeda and ‘Dawson discloses all the claim limitations including:
the inner die does not protrude into the recessed portion (’Maeda, Fig2C shows the inner dies do not protrude into the recessed portions).
		Except ‘Maeda is silent regarding: outer die includes a plurality of split dies, and wherein the outer die is formed with a recessed portion in which an opening area gradually increases toward an end surface, 
However, ‘Dawson does teach: ‘Dawson teaches: Fig 1, #26 (split die), Col. 2, ln 60 - 64, and Col. 2, ln 73 – Col. 3, ln 3, teaches tapered throat.  

Regarding Claim[s] 6, ’Maeda and ‘Dawson discloses all the claim limitations including: the outer die is formed with a recessed portion in which an opening area gradually increases toward an end surface (‘Dawson teaches: Fig 1, #26 (split die), Col. 2, ln 60 - 64, and Col. 2, ln 73 – Col. 3, ln 3, teaches tapered throat.), and 
the inner die does not protrude into the recessed portion (’Maeda, Fig2C shows the inner dies do not protrude into the recessed portions).

Regarding Claim[s] 7, ’Maeda and ‘Dawson discloses all the claim limitations including: 
the outer die includes a plurality of split dies (‘Dawson teaches: Fig 1, #26 (split die), and #22 (split type base block)), and 
wherein the outer die is formed with a recessed portion in which an opening area gradually increases toward an end surface (’Maeda, Fig2C shows the inner dies do not protrude into the recessed portions), and  
the inner die does not protrude into the recessed portion (’Maeda, Fig2C shows the inner dies do not protrude into the recessed portions).
[AltContent: textbox (Opening)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    761
    973
    media_image1.png
    Greyscale

WO 2018/025667 Figure 2B
[AltContent: textbox (Opening)][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    677
    969
    media_image2.png
    Greyscale

WO 2018/025667 Figure 2C
Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/           Primary Examiner, Art Unit 3726                                                                                                                                                                                             
12/13/2022